Citation Nr: 9915845	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-22 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for a 
bilateral hearing loss disability.  

2.  Entitlement to a rating greater than 20 percent for a 
right knee disability.  

3. Entitlement to a rating greater than 20 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1971.  

This appeal arises before the Board of Veterans' Appeals from 
rating decisions rendered in April 1995 and May 1997 by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veteran's Affairs, whereby the veteran's claims identified 
on the first page of this decision were denied.  

The Board notes that the veteran has essentially filed an 
informal claim for entitlement to service connection for 
tinnitus.  As no rating decision has been promulgated on this 
issue, it is referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claims for increased evaluations of bilateral 
hearing loss and right and left knee disabilities has been 
developed.  

2.  A right hearing loss disability is manifested by an 
average pure tone threshold of 70 decibels, at 1000, 2000, 
3000 and 4000 Hertz, and by speech recognition of 80 percent.  

3.  A left hearing loss disability is manifested by an 
average pure tone threshold of 70 decibels, at 1000, 2000, 
3000 and 4000 Hertz, and by speech recognition of 70 percent.  

4.  A right knee disability is productive of mild arthritis 
with pain, instability, weakness, muscle atrophy and 
functional impairment.

5.  A left knee disability is productive of mild arthritis 
with pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
for a bilateral hearing loss disability are not met.  
38 U.S.C. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, 
§§ 4.87, Tables VI, VII, 4.87a Diagnostic Code 6103 (1998).

2.  The criteria for a 30 percent evaluation for a right knee 
disability have been met.  38 U.S.C. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a 
Diagnostic Codes 5257, 5262 (1998).

3.  The criteria for an evaluation greater than 20 percent 
for a left knee disability have not been met.  38 U.S.C. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
4.1, 4.40, 4.45, 4.71a Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261, 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded under 38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been sought by VA 
or associated with his claims folders, are available.  The 
Board accordingly finds that the duty to assist the veteran, 
as mandated by 38 U.S.C. § 5107(a) (West 1991 & Supp 1998), 
has been satisfied.


I.  Entitlement to a rating greater than 40 percent for a 
bilateral hearing loss disability.

Service connection for a bilateral hearing loss disability 
was awarded in a rating decision dated November 1971, when 
the RO noted that the veteran had had mild hearing loss prior 
to his entry into active service, but that his disorder had 
been aggravated by that service.  A 20 percent evaluation was 
assigned.  That evaluation was increased to 40 percent in a 
rating decision dated August 1985, which revealed that the 
veteran's latest audiogram showed speech reception thresholds 
of 54 decibels on both the right and left; and a 
discrimination ability of 68 percent on the right and 62 
percent on the right.  

The results of the veteran's May 1997 audiogram report show 
that his puretone thresholds at indicated frequencies were 
reported as:


500
1000
2000
3000
4000
RIGHT EAR
60
65
65
75
75
LEFT EAR
60
65
65
75
75

The examiner noted that the "four average frequency in the 
right ear was 70 [decibels]", and was also 70 decibels in 
the left ear.  His word recognition scores were reported as 
80 percent in the right ear and 70 percent in the left ear, 
using the Maryland CNC word list.  The veteran also reported 
constant long standing bilateral tinnitus.  The examiner 
stated that the tinnitus does not reportedly interfere with 
the activities of daily living.  The summary shows that the 
veteran had moderately severe bilateral sensorineural hearing 
loss.  

The severity of a hearing loss disability is ascertained by 
application of the criteria set forth at 38 C.F.R. § 4.87 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  Under these criteria, a hearing loss 
disability is evaluated by the application of criteria set 
forth in Tables VI and VII.  Table VI assigns a numeric 
designation of hearing impairment utilizing the results from 
both the controlled speech discrimination examination and the 
average puretone decibel loss examination.  Table VII 
determines the percentage evaluations for hearing impairment 
and lists the diagnostic codes.  It must be noted that the 
United States Court of Appeals for Veterans Claims has held 
that "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under the pertinent 
regulatory provisions, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent, based on 
the degree of hearing impairment as determined by 
audiological evaluation.  38 U.S.C. §§ 1155, 1160(a) (West 
1991 & Supp. 1998); 38 C.F.R. Part 4, §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (1998). 

As indicated above, the results of the veteran's latest VA 
rating examination shows that his percent of discrimination 
thresholds were 80 percent in the right ear and 70 percent in 
the left ear.  His average puretone decibel loss was 70 in 
both ears.  Thus, his numeric designation of hearing 
impairment in his right ear was IV, and was VI in the left.  
Turning to the determination of the percentage evaluations 
for hearing impairment, Table VII shows that those 
designations provide that Diagnostic Code 6102 will be 
assigned, which determines that a 20 percent evaluation is 
appropriate.  Thus, a greater evaluation is not warranted 
based on the veteran's current examination.  

The veteran also had an audiogram examination dated March 
1995.  Those findings show that his percent of discrimination 
thresholds were 72 percent in the right ear and 60 percent in 
the left ear.  His average puretone decibel loss was 73 in 
the right ear, and 69 percent in the left ear.  Thus, his 
numeric designation of hearing impairment in his right ear 
was VI, and was VII in the left.  Turning to determining the 
percentage evaluations for hearing impairment, Table VII 
shows that those designations provide that Diagnostic Code 
6103 will be assigned, which determines that a 30 percent 
evaluation will be assigned.  Thus, a greater evaluation is 
also not shown based on this examination.

Again, it must be noted that the "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

As the evidence does not demonstrate that a greater rating is 
warranted, the veteran's claim for an increased evaluation 
for his bilateral hearing loss disability must be denied.  


II.  Entitlement to a rating greater than 20 percent for a 
right and left knee disorder.

The veteran established service connection for a right knee 
disability in a rating action dated October 1988.  The 
veteran's VA examination listed an impression of instability 
of the right knee, secondary to old anterior cruciate 
ligament tear, status post arthrotomy of the right knee for 
torn medial meniscus.  The RO initially assigned a 10 percent 
rating for the veteran's right knee disability.  The RO 
subsequently increased the veteran's evaluation for his right 
knee to 20 percent disabling, in a rating decision dated 
April 1995.  The veteran disagreed with that evaluation, and 
again submitted a claim for service connection of his left 
knee, in a statement received by VA April 19, 1995.  His 
disagreement therein constitutes his Notice of Disagreement 
(NOD) to the April 1995 decision.  The veteran's claim for 
secondary service connection for his left knee was granted in 
a rating decision dated May 1995, and evaluated as 20 percent 
disabling.  However, a Statement of the Case (SOC) was not 
promulgated with respect to his NOD until July 1997.  The 
veteran had again submitted increased evaluation claims in 
the interim.  All of his claims were perfected in July 1997.  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 
38 C.F.R. § Part 4 (1998) (hereinafter Schedule).  These 
criteria are based on the average impairment of earning 
capacity, 38 U.S.C. § 1155 (West 1991 & 
Supp. 1998), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1998).  

Ankylosis of the knee is evaluated under Diagnostic Code 
5256.  A knee disorder showing a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; ankylosis with flexion between 20 and 45 degrees 
is evaluated as 50 percent disabling; and a disorder with 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees of more is evaluated as 60 percent disabling. 

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to at least 60 degrees is 
required for a noncompensable evaluation to be assigned under 
these criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to at least 5 degrees, a noncompensable 
evaluation may be assigned.  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace, is evaluated as 40 
percent disabling.  

Additionally, Diagnostic Code 5010 contemplates ratings for 
traumatic arthritis, and provides that arthritic disabilities 
due to trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

The recent medical evidence shows that the veteran was 
evaluated for his right and left knee disabilities in May 
1997.  The results of his VA rating examination show that he 
was assessed with mild osteoarthritis of both knees, and 
anterior cruciate ligament instability of the right knee.  
The findings on objective examination of the veteran's right 
knee showed full extension and 145 degrees of flexion.  The 
examiner noted that the veteran's right tibial tubercle was 
slightly prominent, and that he had mild quadriceps atrophy.  
He also had moderate tender retropatella crepitation.  The 
collateral ligaments were stable to varus and valgus stress 
test in extension and 30 degrees of flexion.  The anterior 
drawer test and Lachman test were both positive, indicating 
anterior cruciate ligament insufficiency.  The x-ray report 
of the right knee revealed narrowing of the articular 
cartilage in the medical compartment with small osteophytes 
generally.  The examiner stated: "These changes are 
indicative of mild osteoarthritis."  

The veteran's left knee showed full extension and 130 degrees 
of flexion.  He also had minimal retropatella crepitation.  
His ligaments are stable to varus and valgus stress in 
extension and 30 degrees of flexion.  The anterior drawer 
test, posterior drawer test and Lachman test were all 
negative.  There was no swelling or effusion present, and he 
had a well-developed vastus medialis muscle.  The x-ray 
report of his left knee revealed slight narrowing of the 
articular cartilage in the medial compartment.  He has 
moderate osteophytes medially and on the superior and 
inferior pole of the patella.  The examiner stated: "These 
changes are indicative of mild osteoarthritis."  

The veteran's outpatient treatment records also reference 
complaints of a knee disorder.  A record dated June 1997 
notes that the veteran's "main complaint was [low back 
pain]", although he also indicated that he did not feel 
fairly evaluated as his latest VA rating examination, which 
examined his knees.  A record dated October 1997 notes that 
degenerative joint disease (DJD) is still a problem in the 
veteran's right knee.  A record dated January 1998 shows that 
he complained of hip and leg pain, especially when 
ambulating, and that he complained of being unable to work 
due to lower extremity degenerative joint disease, and wanted 
to increase his rating.

A.  Right knee disability.

The evidence does not show ankylosis of the knee, so that a 
rating under Diagnostic Code 5256 is warranted.  It also does 
not show a dislocated semilunar cartilage disability 
productive of frequent episodes of locking pain and with 
effusion into the joint, under Diagnostic Code 5258; or a 
disability manifested by symptomatic dislocated semilunar 
cartilage, after removal, under Diagnostic Code 5259.  
Finally, it does not show compensable limitation of motion 
under either Diagnostic Code 5260 or 5261. 

However, it does show that a 30 percent evaluation for the 
veteran's right knee disability is warranted.  Although the 
evidence does not show that compensable limitation of motion 
is present, or that a separate 10 percent evaluation can be 
assigned under Diagnostic Code 5003, a separate 10 percent 
evaluation for the veteran's arthritis, based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59, is 
appropriate.  Specifically, we note that the veteran was 
diagnosed with mild osteoarthritis after examination of his 
x-ray report, and has been treated for knee pain.  
Additionally, the Board notes that the veteran was also 
diagnosed with anterior cruciate ligament instability.  Thus, 
a 10 percent rating under Diagnostic Code 5257 is also 
appropriate.  The Board notes that the veteran has also 
claimed that he suffers additional functional impairment as 
contemplated by De Luca v Brown.  The veteran indicated that 
his right knee hurts all the time and he has no strength in 
it.  The medical evidence shows that the veteran's right knee 
manifests pain and weakness, specifically, the findings on 
objective examination of his right knee in May 1997 reveal 
that his right tibial tubercle was slightly prominent, and 
that he had mild quadriceps atrophy.  Thus, after 
consideration of all of the veteran's symptomatology, the 
Board finds that this weakness and atrophy, in addition to 
the veteran's arthritic pain and instability, constitute the 
functional equivalent of a severe knee disability under 
Diagnostic Code 5257, which is evaluated as 30 percent 
disabling.  

A.  Left knee disability.

The evidence does not show ankylosis of the left knee, so 
that a rating under Diagnostic Code 5256 is warranted, or 
that instability of the veteran's left knee is present, so 
that a rating under Diagnostic Code 5257 is warranted.  It 
also does not show a dislocated semilunar cartilage 
disability productive of frequent episodes of locking pain 
and with effusion into the joint, under Diagnostic Code 5258; 
or a disability manifested by symptomatic dislocated 
semilunar cartilage, after removal, under Diagnostic Code 
5259.  Similarly, it does not show compensable limitation of 
motion under either Diagnostic Code 5260 or 5261.  Finally, 
there is no impairment of the veteran's left tibia or fibia, 
so that a rating under Diagnostic Code 5262 is warranted.  

As indicated above, the evidence does not show that a 
separate compensable rating for the veteran's mild 
osteoarthritis in either knee is warranted under Diagnostic 
Code 5003.  As there is no compensable limitation of motion, 
a 10 percent rating would only be appropriate under 
Diagnostic Code 5003 where two joints are affected, that is, 
for both of the veteran's right and left knee disabilities.  
Although the veteran manifested 130 degrees of flexion in his 
left knee as opposed to 145 degrees in his right, as 
indicated above, this flexion must be limited to 60 degrees 
for a noncompensable evaluation under Diagnostic Code 5260. 

However, as indicated above, a separate 10 percent evaluation 
for the veteran's arthritis, based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59, is appropriate.  The 
Board must also point out that an evaluation greater than 20 
percent is not warranted.  The record does not show that 
instability is present, or that there is atrophy or weakness.  
It shows only complaints of pain, and x-ray findings of mild 
arthritis, which contemplate the 10 percent rating under 
38 C.F.R. § 4.59.  Therefore, a separate increased rating is 
not warranted for the veteran's left knee disability.  


ORDER

Entitlement to an evaluation greater than 40 percent for a 
bilateral hearing loss disability is denied.  Entitlement to 
a 30 percent evaluation for a right knee disability is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.  Entitlement to an 
evaluation greater than 20 percent for a left knee disability 
is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

